Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-10-2008

Santiago v. Nash
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4017




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Santiago v. Nash" (2008). 2008 Decisions. Paper 1467.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1467


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-82                                                          NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                       No. 07-4017
                                       ___________

                                    NERY SANTIAGO,
                                                Appellant

                                             v.

                                  JOHN NASH, Warden
                         ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                          (D.C. Civil Action No. 05-cv-04552)
                     District Judge: Honorable Jerome B. Simandle
                      ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                   December 13, 2007

                Before: MCKEE, RENDELL and SMITH, Circuit Judges

                              (Opinion filed: March 10, 2008)
                                      ___________

                                        OPINION
                                       ___________

PER CURIAM

              Nery Santiago appeals from the District Court’s denial of his motion under

Fed. R. Civ. P. 60(b).    On September 14, 2005, Santiago filed a habeas petition pursuant

to 28 U.S.C. § 2241, challenging the prison’s disciplinary proceedings and sanctions
imposed against him for having a “tattoo gun needle” taped to his bed. Santiago alleged

that the needle was not his, because he had no knowledge of it; that it could have

belonged to one of the other eleven inmates sharing the room; and that the reporting

officer deliberately misrepresented the discovered needle as “contraband” in order to

punish him. The District Court denied Santiago’s petition, finding that the prison

violated none of his procedural due process rights and that it had sufficient evidence to

sanction him. Santiago appealed the District Court’s denial of his petition, but, on March

22, 2007, we affirmed.

              Subsequently, Santiago filed with the District Court a motion under Rule

60(b), claiming that prison officials committed fraud in the disciplinary proceedings,

because they failed to disclose that the needle found on his bed was actually a needle

from a sewing kit sold in the prison commissary. The District Court denied the motion,

because it failed to establish extraordinary circumstances warranting relief under the rule.

Specifically, the District Court found neither evidence of fraud, nor of misconduct on the

part of the reporting officer, who had inadvertently discovered the needle while doing a

routine search of his cell. The District Court concluded that Santiago was inappropriately

seeking to relitigate his § 2241 claims through the Rule 60(b) motion.

              Santiago now appeals the District Court’s denial of his motion, and the

Appellee has filed a motion for summary affirmance. We have jurisdiction pursuant to 28

U.S.C. § 1291, and we review the District Court’s denial of Santiago’s Rule 60(b) motion



                                             2
for abuse of discretion. Reform Party of Allegheny County v. Allegheny County Dep’t of

Elections, 174 F.3d 305, 311 (3d. Cir. 1999).

              Under Rule 60(b), a party may be relieved from a final judgment or order

where an adverse party committed fraud, misrepresentation, or other misconduct that

prevented the litigant from fully and fairly presenting his case. Rule 60(b)(3); Stridiron v.

Stridiron, 698 F.2d 205, 207 (1983). A movant under Rule 60(b) bears a heavy burden,

requiring “more than a showing of the potential significance of the new evidence.”

Bohus v. Beloff, 950 F.2d 919, 929 (3d Cir. 1991)(citation omitted). These motions are

only granted where extraordinary justifying circumstances are present. Id.

              We agree with the District Court that Santiago does not meet his heavy

burden of proving that the prison’s alleged concealment amounts to fraud or misconduct.

Because this appeal presents no substantial question, we will grant the Appellee’s motion

for summary affirmance. See Third Cir. LAR 27.4 and I.O.P. 10.6.




                                              3